 

f
CB_S€ 3218-CV-13108-FLW-LHG DOC t15 F'l d / '
`"“e" 'e 03 28’“Biif’ilgliili‘filfillfl“liflili ii iii

201903041'15928

 

AO 440 (Rev 06112) Summons in a Civil Aotion RETURN OF SERV|CE

SERV|CE OF suMMoNs, NoTicE oF FiLiNG RuLE 1 1 piscLosuRE s'rATEMENT, AMENoEp coMPi_AiNT,

EFFECTED (1) BY ME cERTiFicA'rE oF sERvicE, Axi-iisiTs

TlTl-E PETER cERRuTo

PROCESS SERVER
DATE 315/2019 9 44 29 AM

 

 

CHECK ONE BOX BELOW TO lND|CATE APPROPR\ATE METHOD OF SERV|CE

[X] Served personally upon the defendant
CHR|STOPHER SOLT|S

P|ace where served

4 WYCKHAM RD SPR|NG LAKE HE|GHTS NJ 07762

[ ] Left copies thereof at the defendants dwelling house or usual place of
therein Name of person with whom the summons and complaint were left

abode with a person of suitable age and discretion then residing

CHRlSTOPHER SOLT|S

Re|ationship to defendant SELF

Description of Person Accepting Service

WE|GHT 161-200 LBS SK|N WH|TE HA\R BROWN OTHER

SEX M AGE 36-50 HE|GHT 5‘9"-6'0"

[X] To the best of my knowledgel said person was not engaged iri the U S Military at the time of service

 

 

 

 

 

STATEMENT OF SERVER
TOTAL $

 

SERV|CES $

 

TRAVEL$

 

 

DECLARAT|ON OF SERVER

tates f America that the foregoing information contained in

| declare under penalty of perjury under the la the Unite
of erver is true and correct

this Return of mptat
Jk/

ATURE OF FETER CERRUTO
GUARANTEED SUBPOENA SERV'|CE, lNC
2009 MORR|S AVENUE

UN|ON, NJ 07083

  
 

DATE 5"/!¢ 120/§ Ls

  
   

COMMENT

 

 

“\\ul\lu;,"
"`\\“` 05 "u, /
\" 4
_.-".§% Y '», sEMAi=iY i=iAMos ,7% /
§§ _- \>.'P~ i~fQTAi=iY Pusi_ic oF NEw JEasEv
§u: O&‘ ” 0 M§gCommssion Expirss S~epl 25. 2023
ATroRNEY PATRici<J cERiLLo, Eso E_ _ ,"` § E 5
Pi_AiNTii=F MAi_isu MEpiA, Li_c '-. z % vi
oEFENoANT .ioHN ooE susscRisER AssiGNEo iP AooREss §§23¢ 77 §’0`3 <3~'_.~‘
vENuE oisTRicT "¢., E~r\\~""
ooci<ET 3 is cv 13103 FLW LHG .,,

 

 

